UNI'I`ED STATES I)ISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Louis Cha.rles Hamilton II,
Plaintiff,
_ Case: 1:16-cv~00831
V_ ; Assigned To : Unassigned
_ Assign_ Date : 5!3)'2016
united states of`Arnerica, : Descrlptioni pro se Gen. Clv.
Defendant.
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff' s pro se complaint and
application to proceed in forma pauperis. The Court will grant plaintiffs application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3)
(requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff has brought this action against the United States on "his Slave Negro behalf" and
on behalf of his “Negro Daughters . . . and Negro Son[.]" Compl. at 1. The prolix complaint
consists of assorted statements about slavery, the 13"‘, 14"‘, and 15th arnendments to the
Constitution, the Dred Scott decision, Scott v. Sandford, 60 U.S. 393 (1857), and racial injustice
Plaintiff appears to seek monetary damages as a'descendant of Dred Scott in the amount of $300
"for each and every single day a ‘Slave’ per every year since” his birth on November 8, l96l.

Compl. jj 50. He calculates that amount to be $5,694,000 "with legal full 6% direct ‘interest
incurred’ from date of Birth." Id. Plaintiff seeks the same relief for each of his children, see id.
1]1] 51-57, and treble damages under the Racketeer influenced and Corrupt Organizations (RICO)

Aci, 18 u.s.c. § 1961 er seq., mt 11 53.

As applicable here, "[a] district court lacks subject matter jurisdiction [over a] complaint
[that] ‘is patently insubstantial, presenting no federal question suitable for decision."’ Ca!dwell
v. Kagan, 777 F. Supp. 2d 177, 178 (D.D.C. 2011) (quoting Tooley v. Napol`itano, 586 F.3d
1006, 1009 (D.C. Cir. 2009)). The law is clear, moreover, that "federal courts are without power
to entertain claims otherwise within their jurisdiction if they are ‘so attenuated and unsubstantial
as to be absolutely devoid of merit."’ Hagans v. Lavine, 415 U.S. 528, 536-7 (1974) (quoting
Newburyport Water C0. v. Newburyport, 193 U.S. 56], 579 (l904)).

Finally, the United States is subject to suit only upon consent, Um`ted States v, Mitchell,
445 U.S. 535, 538 (l980) (citation omitted), and "Congress [has] not waive[d] the United States’
sovereign immunity for suits for treble damages under the RICO Act," Abou-Hussein v. Mabus,
953 F. Supp. 2d 251, 263 (D.D.C. 2013) (citing Norris v. Dep't ofDefense, No. 96-5326, 1997
WL 362495, at *l (D.C. Cir. May 5, 1997)). Thus, plaintiff s claim for treble damages under the
RICO Act is barred by sovereign irnmunity, which too is "jurisdictional in nature." FDIC v.
Meyer, 510 U.S. 47l, 475 (1994).

For the foregoing reasons, this case will be dismissed with prejudice. A separate Order

accompanies this Memorandum Opinion.

 

Date: April »;{%2016 United ates DistrictJudge